Citation Nr: 1820719	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-17 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for migraines, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran served on active duty from August 1969 through August 1973, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

Testimony was received from the Veteran and her spouse during a November 2016 Board hearing.  A transcript of that testimony is associated with the record.

This matter was remanded previously by the Board in May 2017 for additional development.  That development has been performed and the matter returns to the Board for de novo review.


FINDING OF FACT

The Veteran's headaches were not incurred during active duty service, did not result from an injury or event that occurred during service, and were neither caused nor aggravated by hepatitis C or by any medications being taken by her to treat hepatitis C.


CONCLUSION OF LAW

The criteria for service connection for migraines, to include as secondary to hepatitis C, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 4.9, 3.102, 3.159, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and her representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Service connection is granted generally if the evidence shows that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (a) (2017).  Establishing service connection generally requires an evidentiary showing of three essential elements:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2017).

Service connection may also be granted for a disease that is first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d) (2017).

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a) (2017).  Also, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or alternatively, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b) (2014).

The Veteran asserts in her claims submissions that she has headaches that are caused by service-connected hepatitis C.  In her Board hearing testimony, she stated that she first began having her headaches approximately two years after she returned home in 1971 from service in Vietnam.  She testified further that her headaches stopped after she began taking interferon to treat hepatitis C, but that the headaches returned after she stopped her therapy.

In an April 2013 statement, the Veteran's spouse states that she has known the Veteran for 40 years and that she has observed the Veteran experiencing debilitating headaches.  Notably, she recalls that the Veteran was advised previously by her doctors that they had "no idea" what was causing her headaches.  May 2013 statements from the Veteran's friends, C.M. and F.J.F., attest also that the Veteran had complained of headaches.

The service treatment records make no mention of any subjective complaints of headaches or any objectively observed or diagnosed headaches or migraines.  Of note, a March 1973 separation examination report reflects that the Veteran expressly denied having any history of frequent or severe headaches at that time.  Also, a medical examination conducted during the separation examination revealed no abnormalities of the Veteran's head, face, neck, scalp, nose, and sinuses.  A neurological examination was also normal.

Post-service VA treatment records show that the Veteran has not actively treated her headaches.  An August 2002 VA treatment note expresses that the Veteran was reporting that she had been having headaches since 1973.  During treatment for back pain in May 2011, the Veteran reported that her back pain was radiating into her occiput and settling into her right orbit since 1972.  Again, she described that her pain symptoms seemed to improve after she began hepatitis C treatment in March 2002, but that her headaches seemed to return after she completed and terminated her therapy for hepatitis.  Records for subsequent VA treatment received by the Veteran through 2017 show that the Veteran has consistently denied having ongoing headaches during repeated medical examinations.

During an August 2017 VA examination, the Veteran continued to report the medical history noted above and stated that she was not receiving treatment for her headaches.  Regarding current symptoms, she reported that she was having mild headaches that occurred approximately three times a month and lasted for periods of one to two days.  Based apparently on history, the examiner diagnosed headaches.  

The examiner opines that it is less likely than not that the Veteran's headaches were incurred during service or caused by an injury or event that occurred during service.  As rationale, the examiner noted that there is no objective evidence in the service treatment records to support such a contention.  Indeed, as already noted, the Veteran makes no such contention in support of her claim.

The examiner opines also that the Veteran's headaches were not caused or aggravated by her hepatitis C.  In that regard, she states that the existing medical literature does not support the theory that a causal nexus exists between headaches and hepatitis C.  The examiner also concludes that it is unlikely that the Veteran's headaches might have resulted from medications being taken to treat her hepatitis C.  In support of that conclusion, she notes that the Veteran acknowledges in her own reported history that her headaches appeared to improve with hepatitis C therapy.  Moreover, the examiner states, there is no documentation in the record that suggests that the Veteran's' headaches are side effects of her hepatitis therapy.

The weight of the evidence shows that the Veteran's headaches were not incurred during or caused by his active duty service or that it was caused or aggravated by his service-connected hepatitis C.  As noted above, the service treatment records do not reflect any complaints or findings that suggest the in-service onset of the Veteran's headaches, and indeed, the Veteran expressly denied having headaches at the time of her separation from service.  Although statements from the Veteran, her spouse, and her friends suggest that her headaches began at some point after her separation from service in 1973, those assertions in and of themselves do not support the contention that her headaches are related in some way to her hepatitis C.  In that regard, the Veteran's spouse acknowledges in her statement that doctors had previously told the Veteran that they were unable to determine the cause for her headaches.

To the extent that the Veteran asserts the existence of some relationship between her headaches and her hepatitis C, she is competent to report that her headaches seemed to coincide with periods during which she was not receiving active treatment for her hepatitis.  Still, the question of whether that observation corresponds to the existence of an etiological relationship is a complex one that requires the application of learned medical principles to facts from the Veteran's medical history.  In that regard, the only opinion rendered by a medical professional in this case is the negative etiology opinion given by the VA examiner.  That opinion is explained by rationale that is consistent with the other evidence in the record and existing medical literature.  Given the same, the Board is persuaded by the VA examiner's conclusions and rationale.

The Veteran is not entitled to service connection for migraines, to include as secondary to hepatitis C.  This appeal is denied.






ORDER

Service connection for migraines, to include as secondary to hepatitis C, is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


